     Case 2:19-cr-00362-AB Document 196 Filed 04/09/21 Page 1 of 7 Page ID #:641



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     CHRISTOPHER C. KENDALL (Cal. Bar No. 274365)
 4   Assistant United States Attorney
     Deputy Chief, International Narcotics,
 5     Money Laundering, and Racketeering Section
     SKYLER F. CHO (Cal. Bar No. 285299)
 6   Assistant United States Attorney
     International Narcotics,
 7     Money Laundering, and Racketeering Section
          1400 United States Courthouse
 8        312 North Spring Street
          Los Angeles, California 90012
 9        Telephone: (213) 894-2576/2475
          Facsimile: (213) 894-0142
10        E-mail:    christopher.kendall@usdoj.gov
                     skyler.cho@usdoj.gov
11
     Attorneys for Plaintiff
12   UNITED STATES OF AMERICA

13
                            UNITED STATES DISTRICT COURT
14
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
15
     UNITED STATES OF AMERICA,               No. CR 19-00362-AB-27
16
               Plaintiff,                    GOVERNMENT’S SENTENCING POSITION
17                                           FOR DEFENDANT YANG QIANG TAN
                     v.
18                                           Hearing Date: 04/30/2021
     YANG QIANG TAN,                         Hearing Time: 1:30 p.m.
19                                           Location:     Courtroom of the
               Defendant.                                  Honorable André
20                                                         Birotte Jr.

21

22        Plaintiff United States of America, by and through its counsel
23   of record, the Acting United States Attorney for the Central District
24   of California and Assistant United States Attorneys Christopher C.
25   Kendall and Skyler F. Cho, hereby files its sentencing position
26   relating to defendant YANG QIANG TAN (“defendant”).
27        The government’s position regarding sentencing is based upon the
28   attached memorandum of points and authorities, the files and records
     Case 2:19-cr-00362-AB Document 196 Filed 04/09/21 Page 2 of 7 Page ID #:642



 1   in this case, the plea agreement, and any other evidence or argument

 2   that the Court may wish to consider at the time of sentencing.            The

 3   government respectfully requests the opportunity to supplement its

 4   position or respond to defendant as may become necessary.

 5   Dated: April 9, 2021                 Respectfully submitted,

 6                                        TRACY L. WILKISON
                                          Acting United States Attorney
 7
                                          BRANDON D. FOX
 8                                        Assistant United States Attorney
                                          Chief, Criminal Division
 9

10                                        /s/ Skyler F. Cho
                                          SKYLER F. CHO
11                                        Assistant United States Attorney
12                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
     Case 2:19-cr-00362-AB Document 196 Filed 04/09/21 Page 3 of 7 Page ID #:643



 1                     MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.   INTRODUCTION

 3        Defendant Yang Qiang Tan (“defendant”) conspired with others to

 4   launder cash that defendant knew involved the proceeds of drug

 5   trafficking.   Based on this conduct, defendant has pleaded guilty to

 6   Count Seven of the indictment in this matter, which charged defendant

 7   with Conspiracy to Launder Monetary Instruments, in violation of

 8   18 U.S.C. § 1956(h).

 9        The United States Probation and Pretrial Services Office (the

10   “Probation Office”) has filed a Presentence Investigation Report

11   (“PSR”) in this matter, finding that: (1) defendant’s base offense

12   level is 22; (2) he is subject to a six-level enhancement because

13   defendant knew or believed that laundered funds were the proceeds of

14   the distribution of a controlled substance; and (3) he is subject to

15   a two-level enhancement because he was convicted under was convicted

16   under 18 U.S.C. § 1956.     (PSR ¶¶ 34-38.)     The Probation Office

17   adjusted the offense level three levels downward based on defendant’s

18   acceptance of responsibility.      (Id. ¶ 46.)     Accordingly, the

19   Probation Office calculated defendant’s total offense level to be 27.

20   (Id. ¶ 47.)    The Probation Office also calculated defendant’s

21   criminal history score to be zero, placing defendant in criminal

22   history category I.    (Id. ¶ 52.)     The Probation Office determined

23   that the total offense level and defendant’s criminal history results

24   in a United States Sentencing Guidelines (“Guidelines”) range of

25   70 to 87 months’ imprisonment.      (Id. ¶ 79.)     In its disclosed

26   recommendation letter, the Probation Office recommended that the

27   Court sentence defendant to 70 months’ imprisonment, a two-year

28   period of supervised release, and a special assessment of $100.               (ECF
     Case 2:19-cr-00362-AB Document 196 Filed 04/09/21 Page 4 of 7 Page ID #:644



 1   No. 187 at 1).

 2         The government concurs with the Probation Office’s calculation

 3   of defendant’s criminal history category of I and a total offense

 4   level of 27.   Consistent with the plea agreement, the government

 5   recommends that the Court impose a low end Guidelines sentence of

 6   70 months’ imprisonment.     The government also recommends that the

 7   Court impose a two-year period of supervised release and a $100

 8   special assessment.

 9   II.   STATEMENT OF FACTS

10         Beginning on a date unknown and continuing to on or about

11   June 19, 2019, defendant conspired with others to launder cash that

12   defendant knew involved the proceeds of drug trafficking.           In

13   furtherance of this conspiracy, on March 9, 2017, in Chicago,

14   Illinois, two co-conspirators hand-delivered defendant United States

15   currency.   On the same day, law enforcement seized approximately

16   $636,316 of drug proceeds, which defendant had concealed in his home.

17   Defendant was to be paid approximately $1,000 to collect the drug

18   proceeds and then deliver the drug proceeds to another individual for

19   its eventual covert transportation into Mexico.

20   III. THE PRESENTENCE INVESTIGATION REPORT

21         The Probation Office calculated defendant’s offense level to

22   be 27.   (PSR ¶ 47.)   Specifically, the PSR applied the following

23   Guidelines factors:

24   Base Offense Level                          22 U.S.S.G. §§ 2S1.1(a)(2),
25                                                    2B1.1(b)(1)(H)
26   Defendant knew or believed that             +6 U.S.S.G. § 2S1.1(b)(1)
27   any of the laundered
28

                                            2
     Case 2:19-cr-00362-AB Document 196 Filed 04/09/21 Page 5 of 7 Page ID #:645



 1   funds were the proceeds of
 2   the distribution of a controlled
 3   substance
 4   Convicted Under 18 U.S.C. § 1956            +2 U.S.S.G. § 2S1.1(b)(2)(B)
 5   Acceptance of Responsibility                -3 USSG § 3E1.1
 6   Total Offense Level                         27
 7

 8   (Id. ¶¶ 34-43.)    The Probation Office calculated defendant’s criminal
 9   history category to be I, based on zero criminal history points.
10   (Id. ¶ 52.)    The Probation Office determined that the total offense
11   level and defendant’s criminal history results in a Guidelines range
12   of 70 to 87 months’ imprisonment.       (Id. ¶ 79.)    In its disclosed
13   recommendation letter, the Probation Office recommended that the
14   Court sentence defendant to 70 months’ imprisonment, a two-year
15   period of supervised release, and a special assessment of $100.               (ECF
16   No. 187 at 1).
17           The government concurs with the Probation Office’s calculation
18   of defendant’s criminal history category of I and a total offense
19   level of 27.    The government defers to the Probation Office with
20   respect to its determination regarding defendant’s ability to pay a
21   fine.
22   IV.     THE GOVERNMENT’S SENTENCING RECOMMENDATION
23           The government recommends that Court impose a low-end Guidelines
24   sentence of 70 months’ imprisonment, a two-year period of supervised
25   release, and a $100 special assessment.          This sentence is sufficient,
26   but not greater than necessary, to meet the sentencing goals set
27   forth in 18 U.S.C. § 3553(a).
28

                                            3
     Case 2:19-cr-00362-AB Document 196 Filed 04/09/21 Page 6 of 7 Page ID #:646



 1        A.     18 U.S.C. § 3553(a)(1)

 2        Under 18 U.S.C. § 3553(a)(1), the Court must consider “the

 3   nature and circumstances of the offense and the history and

 4   characteristics of the defendant” in imposing a sentence.

 5        As to the nature and circumstances of the offense, the sentence

 6   recommended by the government reflects the seriousness of defendant’s

 7   crime.    Defendant conspired with others to launder cash that

 8   defendant knew involved the proceeds of drug trafficking.

 9        The sentence recommended by the government also reflects

10   defendant’s history and characteristics.        In particular, defendant

11   has no criminal history points.

12        B.     18 U.S.C. § 3553(a)(2)

13        Under 18 U.S.C. § 3553(a)(2), the Court must consider “the need
14   for the sentence imposed: (A) to reflect the seriousness of the
15   offense, to promote respect for the law, and to provide just
16   punishment for the offense; (B) to afford adequate deterrence to
17   criminal conduct; (C) to protect the public from further crimes of
18   the defendant; and (D) to provide the defendant with needed
19   educational or vocational training, medical care, or other

20   correctional treatment in the most effective manner.”

21        A low-end Guidelines sentence of 70 months’ imprisonment

22   provides just punishment, that is sufficient and not greater than

23   necessary, and affords adequate deterrence to future criminal conduct

24   by defendant.

25        C.     18 U.S.C. § 3553(a)(3)-(7)

26        Under 18 U.S.C. § 3553(a)(3)-(7), the Court must consider “the

27   kinds of sentences available,” “the kinds of sentence and the

28   sentencing range established,” “any pertinent policy statement,” and

                                            4
     Case 2:19-cr-00362-AB Document 196 Filed 04/09/21 Page 7 of 7 Page ID #:647



 1   “the need to avoid unwarranted sentence disparities among defendants

 2   with similar records who have been found guilty of similar conduct.”

 3   One way to avoid unwarranted disparities is to impose a Guidelines

 4   sentence.   See United States v. Treadwell, 593 F.3d 990, 1013

 5   (9th Cir. 2010) (“[The district court] correctly calculated and

 6   adhered to the appropriate Guidelines range, which in itself serves

 7   the purpose of avoiding sentencing disparities.”).          In sum, all of

 8   the statutory objectives in 18 U.S.C. § 3553(a) are served by the

 9   government’s recommended sentence of 70 months’ imprisonment, at the

10   low-end of the Guidelines, and a two-year period of supervised

11   release.

12   V.   CONCLUSION

13        Based on the foregoing, the government recommends a low-end

14   Guidelines sentence of 70 months’ imprisonment; a two-year period of

15   supervised release; and a special assessment of $100.

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            5
